Citation Nr: 0213169	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1977, 
and from July 1980 to May 1984.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, ID.  

The veteran initially requested a Travel Board hearing but 
subsequently withdrew, in writing, that request.  He also 
withdrew, in writing, his pending appellate claim with regard 
to hepatitis C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor has not been 
corroborated by service records or other credible evidence.

4.  The veteran's accounts of his claimed stressors during 
his active service are not credible or verifiable.

5. Medical experts opine that the veteran does not have a 
diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

The veteran contends that he is entitled to service 
connection for PTSD as the result of traumatic incidents 
during his active duty service.  While he has referenced 
being offshore in the waters of Vietnam on small ships and 
alleges that he assisted in positioning Navy SEALS, he is 
otherwise vague as to what incidents were actual stressors, 
and when 	questioned in that regard, he infers that the 
information is "sealed".  The veteran also delineates various 
operations with which he alleges he was associated, and 
argues that during his Vietnam service, he saw bodies and saw 
people killed, but he is unable to more specifically identify 
anything or anyone other than himself with regard to details 
surrounding such incidents.  The veteran's service documents 
do not reflect that he earned or was otherwise entitled to a 
Purple Heart, a CIB or other similar awards for service in 
combat although he received the standard awards for being in 
the Theater.

Service documents reflect that the veteran was on various 
ships/boats primarily in the position of system coordinator 
with other jobs specified in parens after the ship's names 
[i.e., the USS AJAX (AR-6); USS TORTUGA (LSD-26) (deck and 
navigation DCP); USS WADDELL (DDG-24) (LPO navigation); USS 
CARRONADE (LFR-1) (Navigation Dep.); USS QUAPAW (ATF-110) 
(where he was qualified for fire part leader, sound powered 
phone talker, bearing recorder and lookout and for which 
certain records show he had some navigational problems).  His 
service on these vessels was described as the combat zone of 
Vietnam waters for purposes of income tax exemption during 
certain periods of his time in that Theater.  Documents are 
on file relating to thanks being given to the shipmates for 
their service.

On one VA Form 21-4138 submitted in 1998, the veteran stated 
that he had been a boat operator in Operation Iron Eagle 
south of Hue in late September 1969 and in shuttling back and 
forth, saw many dead and wounded soldiers.  He said he had 
received a medal for meritorious service from the Republic of 
Vietnam for that.  He also referenced that in dropping off 
the SEALS, they came under fire daily, and in 1969, they lost 
3 men when the boat was shot out from under them.  

With regard to specific stressors, the veteran's 
representative argues that in this (and another) VA Form 21-
4138 submitted in 1998, the veteran references three men who 
died in August or September 1969 and alleges that this was a 
stressor.  However, the veteran was unable to remember their 
names or identify the vessel other than his incountry 
experience on the TORCUGA (sic).  

The record contains the veteran's disciplinary records and 
other ample and extensive documentation relating to his 
service.  There is nothing in the file or elsewhere to 
reasonably imply that any of the veteran's activities and/or 
associated records were of such a nature that they required 
being "sealed" for whatever reason.

The Board would stipulate that sadly, many men died in those 
and other months in the summer of 1969.  However, while the 
veteran's representative suggests that additional searches 
should be undertaken to verify these three specific deaths, 
absent additional information and delineating, descriptive 
facts from the veteran and specifics to associate them with 
him or his service activities, any additional development 
would be necessarily generalized.  Accordingly, such a 
further search would lack productive direction, and results 
would, by definition, remain nondispositive as to the 
resolution of the present case.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical and personnel records.  The post-
service treatment records have also been obtained.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses. 

And to the extent that it has any details on which to pursue 
the claim, the RO has also made efforts to verify the 
veteran's claimed stressors by acquiring the veteran's 
personnel and other service files.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

Service records show no evidence of nervous or combat 
injuries or association.  On one periodic examination the 
veteran was described as somewhat or slightly anxious about 
pending separation.

A report of VA examination in 1991 noted that the veteran 
reported having fallen at work in June 1986 and injured his 
elbow and bumped his head.

Private clinical records dated in July 1991 associated with a 
prior industrial accident show that the veteran had 
experienced some "psychosocial adjustment problems" as a 
result of his injury.

A report of a private neurological evaluation in association 
with an industrial assessment in January 1992 noted the 
presence of left forequarter pain and headache.  It was noted 
that in 1989, the veteran had been seen for posttraumatic 
headache, a knee contusion and other injuries including a 
fractured left radial head.  In addition to the organic 
disabilities, the examiners concluded that the veteran was 
also manifesting left upper extremity hypesthesia in a 
nonanatomic pattern seen often on the basis of "hysteria".  
However, another assessment by the same physician was to the 
effect that his organic symptoms could not just be dismissed 
as psychological phenomena.

On hospital admission in March 1992, the veteran was being 
seen for coronary artery disease with unstable angina, 
cardiac catheterization, etc., as well as bronchitis 
secondary to cigarette smoking.  On admission, he refused 
psychological assessment and there was some question of 
suicidal ideation.  During that care, he was noted to have 
situational depression which was clinically improved by the 
time of his hospital discharge.

On VA psychiatric evaluation in August 1994, the veteran gave 
an extensive history.  Concerning his service, the veteran 
reported that he had been in noncombat responsibilities 
(quartermaster, deck handler, dockmaster, etc.) during his 
tour in waters off Vietnam and his second tour as well.  His 
post-service employment history was noted and after his 
myocardial infarction, he had been discharged on disability.  
After examination, the psychiatric examiner felt that on Axis 
I, he did not have enough of the criteria for a diagnosis of 
somatoform or chronic pain disorder, but he specifically 
opined that the veteran was "mentally healthy".  There was no 
Axis II diagnosis.  On Axis III, his problems were those for 
which he had been (work) disabled.  Axis IV stressors were 
characterized as being unable to hold a job, having limited 
income, having continued pain and frequent chest pain.  He 
was noted to be undergoing some vocational rehabilitation 
assessments.  And while he was noted to have a number of 
physical problems, the examiner felt that he was not disabled 
on account of any mental condition.

VA outpatient treatment records from 1998 show that the 
veteran was seeking assistance with his claim for PTSD.  He 
said he had been in Vietnam in the Navy where his job was to 
pick-up and drop-off SEAL Teams; and that he had lived 
through numerous firefights and had much exposure to trauma 
including dead and wounded bodies.  When asked about his PTSD 
symptoms, he said he had dreams about Vietnam, startle 
response to loud noises, made an effort to avoid thinking 
about Vietnam, had blunted affect and had sleep problems.  He 
was not interested in counseling.  Based on his history, the 
examiner suggested that he might have PTSD.  Additional in-
depth evaluation in October 1998 resulted in an Axis I 
diagnosis of dysthymia and Axis II diagnosis of ethanol 
dependence.  The veteran reported that he had been in jail 
for drunk driving in 1984 and had had head trauma at work in 
1986. 

The veteran was prescribed medications.  He quickly 
discontinued taking the medication (Setraline) and said he 
did not like the side-effects.

VA outpatient reports from January 1999 show that he 
continued to have mood swings which he said had started in 
the late 1960's.  He continued to drink brandy and said he 
did not want medications for his condition.  

The veteran was given an extensive psychiatric evaluation by 
VA in February 1999, a report from which is of record.  His 
file was also reviewed.  The examiner asked the veteran in 
detail about his military experiences to which he was quite 
vague and nonspecific in response.  He said he had been 
consuming alcohol since he was 14-15 and he now would have 6 
drinks of brandy a day.  Extensive testing was also 
undertaken.  

The examiner concluded that Axis I was alcohol dependence and 
mood disorder secondary to his general medical condition, 
depression and rule out malingering.  On Axis II, the 
examiner assessed personality disorder, NOS, with passive 
aggressive and schizoid features.  Axis III was deferred to 
medical personnel.  Axis IV was stressors were economic.  His 
Global Assessment of Functioning (GAF) score was 60.  

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  If a 
chronic disease such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened and before administrative or judicial review has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997). 

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id.; Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The corroboration may be 
by service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In Doran, a veteran's 
service records had been lost due to fire; however, his 
account of in-service stressors was corroborated by 
statements from fellow servicemen.


IV.  Analysis

First, the Board must review the issue of alleged stressors.  
In summary, the record does not corroborate the veteran's 
accounts of various stressful incidents he claims he was 
exposed to during his active service.  The Board has been 
directed to include in its decision an analysis of the 
credibility or probative value of evaluators' findings that 
the veteran suffers from PTSD primarily related to his active 
duty stressors.  In this regard, the question of whether he 
was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept the 
veteran's statements of exposure to combat simply because, or 
even if, treating medical providers have done so.  Wood, 1 
Vet. App. at 193.  

Herein, there are no confirmed stressors.  The statements 
from the veteran have been found to be not credible. As a 
result, under 38 C.F.R. § 3.304(f), any diagnosis of PTSD 
could not form the groundwork necessary to support the 
veteran's claim.  In the absence of a verified stressor, a 
diagnosis of PTSD is not sufficient to support the claim.  An 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  See Cohen 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  The only exception to this rule, namely an opinion 
pursuant to MANUAL M21-1, Part III, 5.14(c) that a personal 
assault occurred in service based on the presence of behavior 
changes at the time of the claimed incident, is not 
applicable as there is no evidence of such behavioral 
changes.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's active service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  

More important to the resolution of this appeal, however, is 
that the veteran has been evaluated and reevaluated on 
numerous occasions.  And medical experts have concluded that 
with regard to his mental health status, he may have 
dysthymia; and he probably has an underlying personality 
disorder; but there is no foundation for a diagnosis of PTSD.  
The only suggestion of such a diagnosis came at the start of 
one such evaluation when the veteran argued that his 
appropriate diagnosis was PTSD; and clinical evaluation in 
association with that period of assessment negated the 
hypothesis.

Since the veteran's claimed stressors have not been verified, 
and he has no diagnosis of PTSD, the reasonable doubt 
doctrine is not applicable in this case as the evidence is 
not evenly balanced.  See 38 C.F.R. § 3.102 (2001).  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.


ORDER

Service connection for PTSD is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

